Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, as follows: Defendants-appellants contended that the Constitution of the United States guarantees the right of every man to use his own name in his own business. Defendants-appellants, also, contended that the Constitution and laws of the United States prevent a State from limiting the use of a name which is not otherwise limited by the Federal patent or copyright laws, in the absence of a palming off of goods of one man as those of another. The Court of Appeals held that there was no violation of defendants-appellants’ rights. [See 18 N Y 2d 12.]